Citation Nr: 0815224	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  94-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1976 and from November 1977 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for hepatitis C as 
secondary to surgery for the veteran's service-connected 
cholecystectomy.  

In a November 1996 decision, the Board denied service 
connection for hepatitis secondary to surgery for the 
veteran's service-connected gallbladder disability.  The 
veteran appealed the Board's November 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated September 1998, the Court granted a Joint 
Motion for Remand, vacated the November 1996 Board decision, 
and remanded the case for compliance with the terms of the 
joint motion.  The Board notes specifically that the Joint 
Motion for Remand requested that the veteran's claim for 
benefits also be adjudicated under 38 U.S.C.A. § 1151.  

Per the request in the September 1998 Joint Motion for 
Remand, the Board remanded the veteran's claim so that the 
claim could be adjudicated under 38 U.S.C.A. § 1151.  
Subsequently thereafter, the Board remanded the veteran's 
claim again in February 2001 for VA treatment records and to 
afford the veteran a VA examination to determine the etiology 
of the veteran's hepatitis C.  Additional clarification of 
the VA examination report was deemed necessary and the Board 
remanded the matter again in July 2003.  

In December 2004, the Board denied service connection for 
hepatitis C secondary to surgery for the veteran's service-
connected gallbladder disability and entitlement to 
compensation benefits for hepatitis C under 38 U.S.C.A. § 
1151.  The veteran appealed the December 2004 decision to the 
Court, and by Order dated May 2006, the Court granted a Joint 
Motion for Remand, vacated the December 2004 Board decision, 
and remanded the case for compliance with the terms of the 
joint motion.  The Joint Motion stated that the veteran's 
claim for service connection should be adjudicated on a 
direct service connection basis.  

In December 2006, a Veterans Health Administration (VHA) 
medical opinion was obtained and associated with the record.  
The case has been returned to the Board for appellate review.

The Board notes that a hearing was held before a Veterans Law 
Judge in December 2000.  The Veterans Law Judge who conducted 
the hearing subsequently left the Board.  In August 2006, the 
veteran was notified that the Veterans Law Judge was no 
longer employed by the Board and was offered the opportunity 
to have another hearing before a member of the Board.  The 
veteran informed the Board that she did not wish to have 
another Board hearing.  

In November 2007, the veteran submitted additional medical 
evidence with a waiver of initial RO review.  No additional 
action in this regard is needed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Resolving doubt in the veteran's favor, competent 
evidence of a nexus between the post service diagnosis of 
hepatitis/non-alcoholic sclerotic hepatitis (NASH) and 
service is of record.  


CONCLUSION OF LAW

Hepatitis C is related to the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

In June 2006 personal statement, the veteran explains that 
she was exposed to blood during her active military service.  
The veteran stated that when she entered Army medical 
training, she was assigned on a pediatrics rotation through 
the "[b]lood room."  She indicated that while on pediatrics 
rotation, she was involved in total care of patients, one-
time special duty isolation, assisting in muscle biopsy, and 
working in the blood room drawing blood from patients.  The 
veteran contends that it was a very busy assignment and 
"stuck" herself several times while working with patients 
and blood.  During her time on the reserve unit, the veteran 
administered shots and was a medic in the field.  The veteran 
contends that service connection is warranted for her 
hepatitis C due to her position as a medical specialist 
during her active military service.  

As previously mentioned, in a May 2006 Joint Motion for 
Remand, the Court noted that the Board has previously 
adjudicated the veteran's claim of service connection for 
hepatitis C based upon direct service connection, secondary 
service connection, and a claim pursuant to 38 U.S.C.A. § 
1151.  However, the Court determined that throughout the 
pendency of this appeal, no examiner has been specifically 
requested to determine whether the veteran's inserivce 
exposure to blood and blood products as a medical specialist 
during her active military service caused her current 
hepatitis C.  As such, the Court requested that a medical 
opinion be elicited to determine whether the veteran's 
hepatitis C is due to her work in the medical field during 
her military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, in December 2006, the Board requested a VHA 
opinion in connection with the veteran's claim.  In April 
2007, the physician reviewed the claims file and acknowledged 
that occupational exposure is one of the risk factors for 
hepatitis C, but concluded that it "seems unlikely to be the 
cause of exposure in the [veteran] . . . ."  The physician 
also noted that the result of liver serology could be 
secondary to NALF (non-alcoholic fatty liver) or NASH (non-
alcoholic steatohepatitis).  The major risk factors for NASH 
and NALF are:  obesity, hypertriglyceridemia and diabetes.  

In support of the veteran's claim, a November 2007 private 
medical statement was submitted by H.R., M.D.  Dr. H.R. 
stated that he reviewed the veteran's records and noted that 
the veteran was first diagnosed with non A - non B hepatitis.  
Thereafter, she was diagnosed with hepatitis C, and her 
present diagnosis is non-alcoholic sclerotic hepatitis 
(NASH).  He noted according to the Mayo Clinic, the top 
research center in the United States, the cause of NASH is 
unknown.  He then opined that "it is likely as not that 
[the] [veteran] acquired the NASH during the time she was a 
Clinical Specialist (nurse) [i]n the [Army]."  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  

The evidence establishes that the veteran has or has had 
diagnoses of hepatitis C and NASH.  It also establishes that 
her military occupational specialty (MOS) was a medical 
specialist during her active service, and that she was 
exposed to blood from patients.  The veteran is medically 
trained and is competent to describe her exposure to blood as 
a medical specialist during her active service.  Then, there 
is positive and negative evidence with regard to whether the 
veteran's current disease is related to active service.  In 
April 2007 a VA physician opined that it was not service-
related and in November 2007 a private physician opined that 
it was service-related.  Both opinions were rendered after a 
review of the claims files, and in November 2007, the private 
physician indicated that he had examined the veteran.  Given 
that these medical statements are equally competent and 
credible, the Board finds that the evidence is in equipoise 
in this regard.  After resolving doubt in the veteran's 
favor, the competent evidence etiologically relates her 
hepatitis to service.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to service connection for hepatitis is warranted.  
The appeal is allowed.  

II. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Furthermore, as a result 
of the decision to award service connection for hepatitis C, 
the claims of entitlement to service connection for hepatitis 
C on a secondary basis and pursuant to 38 U.S.C.A. § 1151 are 
moot.  Thus, any error by VA in complying with the 
requirements of VCAA with respect to those claims is also 
harmless.  





ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


